Citation Nr: 1137754	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to a compensable rating for allergic rhinitis. 

3.  Entitlement to a compensable rating for status post uterine fibroids. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 2002 to January 2007; she also had some service (the nature of which is unclear based on the records in the claims file) from May to July 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Newark, New Jersey VARO.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file. 

The issue of service connection for a low back disability and the rating for allergic rhinitis are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that she was withdrawing her appeal in the matter of the rating for status post uterine fibroids; there are no questions of fact or law in this matter remaining for the Board to consider. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met with respect to the matter of the rating for status post uterine fibroids; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In September 2007, the Veteran filed a substantive appeal that perfected her appeal in the matter of the rating for status post uterine fibroids.  In testimony before the undersigned in June 2011 (as reflected by the transcript associated with the claims file), the Veteran confirmed she is withdrawing her appeal in this matter and limiting her appeal to the matters of service connection for a low back disability and the rating for allergic rhinitis.

As the Veteran has withdrawn her appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of the rating for status post uterine fibroids.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal in the matter of the rating for status post uterine fibroids is dismissed.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159 (2010).

As was noted above, the Veteran had a period of service (apparently as a member of the National Guard) from May to July 2009.  The record does not include any information explaining the nature of the service (whether Federalized status).  Clarification of this service is necessary.

At the June 2011 Travel Board hearing, the Veteran testified that the Lyons VA Medical Center issued her a back brace and an electronic stimulator device for treatment of her chronic back pain, and that, when training at Fort Sam Houston in 2009, she received shots in her back for complaints of shooting pain (and expressed her belief that she had submitted records of such treatment).  Such records are not associated with the claims file, and there is no evidence that the RO sought to obtain them (they do not appear to have been identified prior to the Travel Board hearing).  Any such records are "of record", and would be pertinent (and perhaps critical) evidence in the matter of service connection for a low back disability.  Accordingly, development for the records is necessary.  

Furthermore, the Veteran testified that she receives ongoing care for low back disability and allergic rhinitis at the Lyons and East Orange VAMCs.  The most recent VA treatment reports in the record are May 2007 reports from the East Orange VAMC.  There are no records from the Lyons VAMC in the claims file.  Outstanding records of VA treatment for the disabilities at issue are constructively of record, are pertinent (and may be critical) evidence in the matters at hand, and must be secured.

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding low back disability, on August 2006 examination (on behalf of VA, while on active duty in Germany), the diagnosis was recurrent backache.  Based on the Veteran's testimony during the Travel Board hearing, it appears that the diagnosis may have evolved.  An examination to ascertain the nature (and likely etiology) of her current low back disability is necessary.  

Regarding allergic rhinitis, the Veteran was most recently afforded an examination in August 2006.  As she alleges worsening, a contemporaneous examination to determine the current severity of her allergic rhinitis is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure definitive clarification of the Veteran's period of service from May to July 2009, i.e., whether it is considered active duty service (qualifying for VA benefits).  The RO should also arrange for exhaustive development to secure the complete STRs (clinical records of any examinations, evaluations and/or treatment the Veteran received) pertaining to this period of service, in particular records pertaining to the treatment which included injections for shooting back pain at Fort Sam Houston.  If such records are not located, the scope of the search for the records must be described for the record, and the records must be certified to be irretrievably lost.  

2.  The RO should also secure for the record copies of the complete updated (since May 2007) clinical records of any VA treatment the Veteran has received for a back disability and/or allergic rhinitis from both the East Orange and Lyons VAMCs.

3.  After all records sought are received, the RO should arrange for an appropriate examination of the Veteran to determine the current severity of her allergic rhinitis.  The examiner should be provided a copy of 38 C.F.R. § 4.97, Code 6522 criteria for rating the disability, and the findings reported must address those criteria.  The Veteran's claims file must be reviewed by the examiner.  The examiner must explain the rationale for any opinions offered.

4.  The RO should also arrange for a spine examination of the Veteran to determine the nature and likely etiology of her current low back disability.  The examiner must review the claims file, examine the Veteran, and provide responses to the following:

(a) Please identify (by clinical diagnosis(es)) the Veteran's current low back disability (if none is found, reconcile such finding with the fact that the Veteran receives treatment for low back complaints/symptoms).  

(b) As to each diagnosed low back disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to (was incurred in or aggravated by) the Veteran's active duty service?

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).  

5.  The RO should then re-adjudicate these two claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


